        Case 1:20-cv-00008-SPW-TJC Document 8 Filed 04/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                                                                              F
                           DISTRICT OF MONT ANA                                   APR 2 1 2020
                             BILLINGS DIVISION                               Clerk , US Distri ct Court
                                                                               District Of Montana
                                                                                      Billings


                                               CV-20-08-BLG-SPW-T JC
  TARA BERG-HERNANDEZ,

                      Plaintiff,                      ORDER

  vs.

  CORRECTIONAL HEALTH
  PARTNERS, INC., et al,

                      Defendants.




        Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

        IT IS HEREBY ORDERED:

        1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for al I further proceedings and entry of judgment.

        2.    Pursuant to 28 U.S.C. §636(b)(l)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U .S.C. §636(b )(I )(A).
      Case 1:20-cv-00008-SPW-TJC Document 8 Filed 04/21/20 Page 2 of 2



      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.


                    o2,15-f
      DATED this _ _;::_..:, . _/:___ day of April, 2020.




                                            ~ 17- l:!.L~
                                           ·s uSANP. WATTERS
                                            United States District Judge
